Citation Nr: 1504117	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected major depression and somatoform disorders.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1981.  

This issue of an initial rating for initial rating in excess of 30 percent for service-connected major depression and somatoform disorders comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Pursuant to a May 2011 Board decision, the October 2011 rating decision on appeal granted service connection for major depressive and somatoform disorders and assigned a 30 percent rating.  In an April 2012 notice of disagreement, the Veteran disagreed with the rating assigned.  The matter was remanded in a May 2012 Board decision for issuance of a statement of the case.  In a February 2013 Board decision, an initial rating of 50 percent, but no higher, was awarded.  The Veteran appealed that decision to the Court.  In June 2014, the Court issued a Memorandum Decision that vacated the February 2013 Board decision (with respect to the rating assigned for the Veteran's service-connected major depressive and somatoform disorders) and remanded the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.   

Ina December 2009 decision, the Board found that the issue of TDIU had been raised by the record as part of a request for an increased rating for a service-connected disability and remanded the matter for adjudication by the AOJ in the first instance.  The matter of TDIU was again remanded by the Board in May 2011, December 2011, May 2012, and February 2013.  

The prior Board decisions were issued by other Veterans Law Judges.  The case has now been reassigned to the undersigned for the purpose of this decision.  

The Board notes that the Veteran's attorney has, in correspondence related to the other claims not before the Board at this, asserted that the Veteran experiences additional symptomatology that should be considered as part of his claim for TDIU.  The Board finds that the correspondence in question refers to disabilities that have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The disabilities in question include: service connection for lumbar spine orthopedic and muscular disabilities and a surgical scar (see, e.g., March 2014 substantive appeal (noting the results of a September 2007 MRI and a muscle injury and scar resulting from spinal cord stimulator implant)), service connection for an eye disability, due to medication taken for service-connected disabilities (see, e.g., November 2013 notice of disagreement), and an increased rating for his service-connected cervical spondylosis (see, e.g.,  March 2014 substantive appeal (asserting that the Veteran is no longer able to sit for long periods of time due to cervical spondylosis).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As a preliminary note, the record suggests that the Veteran continues to receive medical treatment for his service-connected disabilities.  Updated treatment records for service-connected disabilities are likely to contain information pertinent to the claims on appeal, and must be sought on remand.  The Board further notes that records of VA treatment are constructively of record.


Psychiatric Disabilities

In its June 2014 Memorandum Decision, the Court held that the Board did not provide adequate reasons or bases in its discussion of a February 2012 VA psychiatric examination, in which the examiner opined that symptoms of service-connected and non-service-connected disabilities could be distinguished from one another, but that the functional effects could not.

However, the Board notes that, since the February 2012 VA examination was conducted (and the February 2013 Board decision issued), the Veteran has asserted worsening of his service-connected disabilities.  (See October 2013 letter to Senator Mark Warner, noting that his medical situation is "deteriorating rapidly").  In light of the allegation of worsening, a contemporaneous examination to assess his service-connected psychiatric disabilities is necessary prior to any further adjudication.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU

While the Board sincerely regrets the delay the additional delay of this matter, a remand is required before it can be properly adjudicated.

As noted above, in October 2013 the Veteran asserted that his service-connected disabilities had worsened.  While the record contains a November 2013 medical opinions regarding his employability, those opinions were based on evidence already of record; no new examinations were conducted.  The most recent examinations to consider the full scope of the Veteran's service-connected disabilities were conducted in February 2012, nearly two years prior to the allegation of worsening.  Consequently, contemporaneous examinations are required to assess the current severity of his service-connected disabilities.  See Snuffer, supra.    

In addition, the Board notes that its February 2013 remand included an instruction that the examiner(s) opining as to the Veteran's employability consider his education, training, and occupational experience.  The November 2013 opinions provided did not address these concerns.  The examination reports obtained on remand must contain opinions that address the Veteran's education, training, and occupational experience as they relate to his employability in light of his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In this regard, the Board notes that adjudication of the claim is hampered by the fact that the Veteran has provided limited information with respect to his occupational experience.  His VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) indicates that he worked one day as a radio operator in 2004 after his military service; however, in his November 2012 written statement he reports that "I did my best to work . . . for 25 years" and that he "had a lot of different jobs."  He indicated that his "employment history is available to VA from the Social Security Administration."  The Veteran is advised that VA has requested that he provide this information in his VA Form 21-8940.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary).  On remand, the Veteran should be given another opportunity to complete and return VA Form 21-8940.

In addition, the Veteran reported in his November 2012 statement that he has VA vocational rehabilitation records.  Therefore, the VA vocational rehabilitation folder must be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include complete information (names and addresses) of all of his former employers.

2.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his service-connected disabilities and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  Associate the Veteran's VA vocational rehabilitation file with the record on appeal.

4.  Thereafter, arrange for a VA psychiatric evaluation of the Veteran to determine the current severity of his service-connected psychiatric disabilities and to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to the cumulative effect of his service-connected disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify all symptoms and impairment associated with the Veteran's service-connected major depressive and somatoform disorders, noting their frequency and severity.  All indicated studies should be performed if deemed necessary by the examiner.  

If there are psychiatric symptoms present which are unrelated to the service-connected disorders (and unrelated to his military service), the examiner should attempt to differentiate the symptomatology due to the service-connected major depression and somatoform disorders from that due to the non-service-connected psychiatric condition(s).  If this is not feasible, the examiner should so state, and provide an explanation.

(b)  Please comment on the impact of the Veteran's service-connected psychiatric disabilities on his employability.  The examiner should discuss all impairment and/or symptoms caused by his service-connected major depressive and somatoform disorders and state the impact that these impairment and/or symptoms have on his ability to work.  The examiner is asked to consider, and discuss as necessary:

	(i)  The February 2012 VA psychiatric examination;

	(ii) A July 2012 private employability assessment; 

(iii) The Veteran's prior education, training (he has reported completing high school and air traffic controller training), and work experience (he has reported prior work as a cartographer/draftsman, flower shop co-owner, maintenance worker, lab technician, and an assembler and tester of mining equipment); and

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5.  Also, arrange for appropriate VA evaluation of the Veteran to determine the current severity of his non-psychiatric service-connected disabilities, to include right lower thoracic pain, right shoulder orthopedic impairment, cervical spondylosis, and tinea versicolor, and to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to the cumulative effect of his service-connected disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify all symptoms and impairment associated with the Veteran's service-connected right lower thoracic pain, right shoulder orthopedic impairment, cervical spondylosis, and tinea versicolor, noting their frequency and severity.  All indicated studies, to include range of motion studies, as applicable, should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

If there are orthopedic or neurologic symptoms present which are unrelated to the service-connected disorders (and unrelated to his military service), the examiner should attempt to differentiate the symptomatology due to the service-connected disabilities from that due to the non-service-connected condition(s) (e.g., cardio-pulmonary disabilities and low back pain unrelated to the service-connected right lower thoracic disability).  If this is not feasible, the examiner should so state, and provide an explanation.

(b)  Please comment on the impact of the Veteran's service-connected non-psychiatric disabilities on his employability.  The examiner should discuss all impairment and/or symptoms caused by his right lower thoracic pain, right shoulder orthopedic impairment, cervical spondylosis, and tinea versicolor and state the impact that these impairment and/or symptoms have on his ability to work.  The examiner is asked consider, and discuss as necessary:

	(i)  The November 2013 VA medical opinion (finding 	full function of extremities);

(ii)  A November 2012 lay statement, in which the Veteran assets that the pain related to his service-connected disabilities makes wearing clothing difficult, requires medications that adversely affect his judgment and prevent him from driving, and causes him to be home bound;

	(iii)  The February 2012 VA general medical 	examination;

	(iv)  A July 2012 private employability assessment; 	and

(v)  The Veteran's prior education, training (he has reported completing high school and air traffic controller training), and work experience (he has reported prior work as a cartographer/draftsman, flower shop co-owner, maintenance worker, lab technician, and an assembler and tester of mining equipment).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

